Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-24 are pending.
Information Disclosure Statement
	The IDS filed 1/25/22 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In independent claim 13, the recited element “at least one transceiver” is not interconnected with any one of the remaining elements “at least one processor” and “memory.”	
	Dependent claims 14-24 fall in view of claim 13.
	For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-9, 13-15, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al., US 2016/0050667, (“Papasakellariou”) in view of Yang et al., US 2019/0132103, (“Yang”).
Independent Claims
Regarding independent claim 1, Papasakellariou teaches the claim limitations “A method of operation of a User Equipment device, UE (paragraph no. 0117, UE 114), in a wireless system, comprising: 
prior to performing uplink Listen-Before-Talk, LBT, on one or more candidate carriers, starting an uplink transmission on one or more carriers for which the UE is granted the uplink transmission (these limitations read on the licensed assisted assess (LAA) system disclosed in Papasakellariou in which the UE 114 first transmits on the licensed carrier before switching to or adding a communication link on the unlicensed carrier; see, e.g., the disclosure in paragraph no. 0117, “UE 114 transmitting on an unlicensed carrier first establishes RRC connection with an eNB 102 on a licensed carrier … the UE 114 stops transmitting on the licensed carrier”, which teaches the claimed “starting an uplink transmission … uplink transmission”; the claimed “one or more carriers” reads on the licensed carrier; the claimed “prior to performing …” reads on the clear channel assessment (CCA)/LBT operation on the unlicensed carrier performed by the UE 114 disclosed in paragraph nos. 0101 and 0108; the claimed “one or more candidate carriers” reads on the unlicensed carrier); 
suspending the uplink transmission on the one or more carriers for which the UE is granted the uplink transmission (paragraph no. 0117, “the UE 114 stops transmitting on the licensed carrier … The UE 114 can switch to the unlicensed carrier for UL transmissions after transmitting … on the licensed carrier”); 
performing the uplink LBT on the one or more candidate carriers for switched carrier transmission, wherein the one or more candidate carriers are different from the one or more carriers for which the UE is granted the uplink transmission (paragraph nos. 0101 and 0108 disclose that the UE 114 performs a clear channel assessment (CCA)/LBT operation on the unlicensed carrier; the unlicensed carrier or “one or more candidate carriers” is different than the licensed carrier or “one or more carriers”); and 
performing a switched carrier transmission on at least one candidate carrier of the one or more candidate carriers that is determined to be available as a result of performing the uplink LBT on the one or more candidate carriers” (paragraph no. 0117, “UE 114 transmitting on an unlicensed carrier … The UE 114 can switch to the unlicensed carrier for UL transmissions”; the transmission on the unlicensed carrier is performed only after performing the CCA/LBT operation on the unlicensed carrier as disclosed in paragraph nos. 0101 and 0108, supra).
	Papasakellariou does not appear to explicitly disclose that its switched carrier transmission is a “switched carrier Sounding Reference Signal, SRS, transmission” as recited in claim 1.  However, Papasakellariou discloses SRS transmissions by the UE 114 on a carrier, see paragraph nos. 0137 and 0146. 
Yang teaches more explicitly the limitation “switched carrier Sounding Reference Signal, SRS, transmission” as recited in claim 1, see Fig. 1, step 102 and paragraph no. 0182 which disclose that after a successful LBT operation, the UE transmits an SRS on the unlicensed carrier.  And since Yang’s system is part of a license assisted access (LAA) system (see, e.g, paragraph nos. 0006 – 0013), the SRS is transmitted after switching from the licensed carrier to the unlicensed carrier and hence, Yang teaches the limitation “switched carrier Sounding Reference Signal, SRS, transmission” in accordance with the BRI standard.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Papasakellariou by incorporating the teachings of Yang to implement SRS sending methods for the conditions of simultaneous or unsimultaneous transmission of an SRS and a PUSCH and an UL partial subframe and also provide more SRS sending opportunities, as suggested by Yang in paragraph no. 0015.  In addition, such a modification would allow the base station to estimate the uplink channel conditions of the unlicensed carrier, via the SRS, as is well known in the art.
Regarding independent claim 13, this independent claim is a corresponding apparatus (i.e., UE) claim of the method claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 13, Papasakellariou teaches the claimed “at least one transceiver” (RF transceiver 210), “at least one processor” (main processor 240), and “memory comprising instructions” (memory 260 including code – basic operating system 261 and applications 262).

Dependent Claims
Regarding claims 2 and 14, Papasakellariou teaches “wherein the one or more candidate carriers are carriers other than carriers configured for the UE and on which the UE is scheduled to transmit” (the “one or more candidate carriers” reads on the unlicensed carrier and the “other than carriers …” reads on the LAA’s licensed carrier which the UE uses to transmit uplink data to the base station) as recited.
Regarding claims 3 and 15, the limitations “wherein:
performing the uplink LBT on the one or more candidate carriers for switched carrier SRS transmission comprises performing the uplink LBT on a candidate carrier, a result of the uplink LBT being that the candidate carrier is available; and 
performing the switched carrier SRS transmission on the at least one candidate carrier comprises performing the switched carrier SRS transmission on the candidate carrier in response to the result of the uplink LBT being that the candidate carrier is available” as recited in claim 3 and similarly recited in claim 15, are deemed to logically follow from the above rejection of claims 1 and 13, respectively.  
In other words, Papasakellariou teaches all of the limitations of claims 3 and 15 except for the “SRS” limitation, supra.  However, the “SRS” limitation was deemed obvious, supra, in view of Yang, and hence once the teachings of Papasakellariou and Yang are combined, supra, these limitations of claims 3 and 15 would logically follow from the modification/combination and hence are unpatentable.
Regarding claims 8 and 20, Papasakellariou does not teach but Yang teaches “wherein performing the switched carrier SRS transmission on the at least one candidate carrier comprises performing the switched carrier SRS transmission on the at least one candidate carrier in accordance with an SRS transmission multiplexing configuration for a respective group of UEs such that the switched carrier SRS transmission on the at least one candidate carrier is multiplexed with uplink transmissions of another group of UEs on the same at least one candidate carrier” (see, e.g., Fig. 11 and its respective written description (e.g., paragraph no. 0527) which discloses the multiplexing of SRSs transmitted by UEs, UE1 and UE2, on a single unlicensed carrier or “candidate carrier”; the claimed “SRS transmission multiplexing configuration” reads on the multiplexing configuration shown in Fig. 11; the claimed “respective group of UEs” and “another group of UEs” read on UE1 and UE2, respectively, as the claimed “group” is broadly construed under the BRI standard; the claimed “uplink transmissions” reads on the SRS transmission by UE2 as shown in Fig. 11) as recited in claim 8 and similarly recited in claim 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Papasakellariou and Yang by incorporating the additional teachings of Yang to allow other UEs within the same cell to transmit an SRS to the base station, as suggested by Yang in paragraph no. 0537.  Such a modification would further improve the estimation of the uplink channel quality by the base station, via multiple SRSs from multiple UEs.
Regarding claims 9 and 21, Papasakellariou does not teach but Yang teaches “wherein performing the switched carrier SRS transmission on the at least one candidate carrier comprises performing the switched carrier SRS transmission on the at least one candidate carrier in accordance with an SRS transmission multiplexing configuration for a respective group of UEs such that the switched carrier SRS transmission on the at least one candidate carrier is multiplexed with SRS transmission of another group of UEs on the same at least one candidate carrier” (see, e.g., Fig. 11 and its respective written description (e.g., paragraph no. 0527) which discloses the multiplexing of SRSs transmitted by UEs, UE1 and UE2, on a single unlicensed carrier or “candidate carrier”; the claimed “SRS transmission multiplexing configuration” reads on the multiplexing configuration shown in Fig. 11; the claimed “respective group of UEs” and “another group of UEs” read on UE1 and UE2, respectively, as the claimed “group” is broadly construed under the BRI standard; the claimed “SRS transmission of another group of UEs” reads on the SRS transmission by UE2 as shown in Fig. 11) as recited in claim 9 and similarly recited in claim 21.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Papasakellariou and Yang by incorporating the additional teachings of Yang to allow other UEs within the same cell to transmit an SRS to the base station, as suggested by Yang in paragraph no. 0537.  Such a modification would further improve the estimation of the uplink channel quality by the base station, via multiple SRSs from multiple UEs.
Claim(s) 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou and Yang as applied to claims 9, 21 above, and further in view of Wijting et al., US 2014/0247802, (“Wijting”).
Regarding claims 10 and 22, Papasakellariou and Yang (and Yang in particular) teach “wherein the switched carrier SRS transmissions of the respective group of UEs are multiplexed with the SRS transmissions of another group of UEs of a same subframe on the same at least one candidate carrier” (see Fig. 11 of Yang which teaches that the SRS of UE1 is multiplexed with the SRS of UE2 within the same subframe) as recited.
Papasakellariou and Yang do not teach that the SRS transmissions are multiplexed “in a particular symbol” as recited in claims 10 and 22.
Wijting teaches that multiple UEs, UE1-UE6, transmit their SRS(s) multiplexed to the same symbol position, see paragraph no. 0087.  UE1 is deemed one group of UEs and UE2 is deemed another group of UEs.  Alternatively, UE1-U3 can be deemed one group of UEs and UE4-UE6 can be deemed another group of UEs.  Hence, Wijting teaches that the SRS(s) are multiplexed “in a particular symbol,” i.e., the same symbol position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Papasakellariou and Yang by incorporating the teachings of Wijting to allow multiple UEs to transmit their SRS(s) in the same symbol of a subframe, thereby reducing the latency of the SRS transmissions by the multiple UEs within the network.
Claim(s) 11, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou and Yang as applied to claims 9, 21 above, and further in view of Nayeb Nazar et al., US 2011/0243066, ("Nayeb”).
Regarding claims 11 and 23, Papasakellariou and Yang (and Yang in particular) teach “wherein the switched carrier SRS transmissions of the respective group of UEs are multiplexed with the SRS transmissions of another group of UEs” (see Fig. 11 of Yang) as recited.
Papasakellariou and Yang do not teach that the SRS(s) are multiplexed “using different time-domain Orthogonal Cover Codes, OCCs” as recited in claims 11 and 23. However, time-domain OCCs are well known in the art.
Nayeb teaches using different time-domain orthogonal cover codes on DMRS signals, see paragraph no. 0256, lines 11-14.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Papasakellariou and Yang by incorporating the teachings of Nayeb to enable orthogonality between SRS transmissions of different UEs occupying the same set of subcarriers, as suggested by Nayeb in paragraph no. 0256, lines 11-14.
Claim(s) 12, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou and Yang as applied to claims 9, 21 above, and further in view of Nayeb and Yang et al., US 2017/0164352, (“Yu Yang”).
Regarding claims 12 and 24, Papasakellariou and Yang (and Yang in particular) teach “wherein the switched carrier SRS transmissions of the respective group of UEs are multiplexed with the SRS transmissions of another group of UEs” (see Fig. 11 of Yang) as recited.
Papasakellariou and Yang do not teach that the SRS multiplexing is done “using different time-domain Orthogonal Cover Codes, OCCs, and different intra-symbol frequency-domain OCCs and cyclic shifts” as recited in claims 12 and 24.  However, these are all well known/known concepts in the art.
Nayeb teaches using different time-domain OCCs on DMRS signals and cyclic shifts, see paragraph no. 0256, lines 3-14.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Papasakellariou and Yang by incorporating the teachings of Nayeb to enable orthogonality between SRS transmissions of different UEs occupying the same set of subcarriers, as suggested by Nayeb in paragraph no. 0256, lines 11-14.
Yu Yang teaches using different intra-symbol frequency domain OCCs, see paragraph no. 0098 and Fig. 6.  The effective filed date of Yu Yang is 12/7/2015 since its provisional supports the disclosure in the non-provisional application, see Fig. 6 of the provisional and its respective written description therein, e.g., paragraph no. 0040.  Hence, Yu Yang is prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Papasakellariou, Yang, and Nayeb by incorporating the teachings of Yu Yang to enable multiplexing of uplink data from different UEs on the same time-frequency resources, as suggested by Yu Yang in paragraph no. 0040 of the provisional.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 1, 1, 3-12, 11, 11, and 15-22, respectively, of U.S. Patent No. 11,259,321 (the “reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of this instant application are anticipated by claims 1, 2, 1, 1, 3-12, 11, 11, and 15-22, respectively, of the reference patent.
Claim 1 of the reference patent recites “A method of operation of a User Equipment device, UE, in a wireless system (see col. 17, lines 2-3 of the reference patent, further references to the reference patent will be omitted in the citations below), comprising:
prior to performing uplink Listen-Before-Talk, LBT, on one or more candidate carriers, starting an uplink transmission on one or more carriers for which the UE is granted the uplink transmission (see col. 17, lines 4-7); 
suspending the uplink transmission on the one or more carriers for which the UE is granted the uplink transmission (see col. 17, lines 8-10); 
performing the uplink LBT on the one or more candidate carriers for switched carrier Sounding Reference Signal, SRS, transmission, wherein the one or more candidate carriers are different from the one or more carriers for which the UE is granted the uplink transmission (see col. 17, lines 11-16); and 
performing a switched carrier SRS transmission on at least one candidate carrier of the one or more candidate carriers that is determined to be available as a result of performing the uplink LBT on the one or more candidate carriers” (see col. 17, lines 21-26).
As further support, see the table below which compares claim 1 of the instant application to claim 1 of the reference patent.  The limitations of claim 1 of the reference patent have been bolded which anticipate claim 1 of the instant application.
1.(instant application) A method of operation of a User Equipment device, UE, in a wireless system, comprising: 

prior to performing uplink Listen-Before-Talk, LBT, on one or more candidate carriers, starting an uplink transmission on one or more carriers for which the UE is granted the uplink transmission; 

suspending the uplink transmission on the one or more carriers for which the UE is granted the uplink transmission; performing the uplink LBT on the one or more candidate carriers for switched carrier Sounding Reference Signal, SRS, transmission, wherein the one or more candidate carriers are different from the one or more carriers for which the UE is granted the uplink transmission; and 







performing a switched carrier SRS transmission on at least one candidate carrier of the one or more candidate carriers that is determined to be available as a result of performing the uplink LBT on the one or more candidate carriers.

1.(reference patent) A method of operation of a User Equipment device, UE, in a wireless system, comprising:

prior to performing uplink Listen-Before-Talk, LBT, on one or more candidate carriers, starting an uplink transmission on one or more carriers for which the UE is granted the uplink transmission;

suspending the uplink transmission on the one or more carriers for which the UE is granted the uplink transmission;
performing the uplink LBT on the one or more candidate carriers for switched carrier Sounding Reference Signal, SRS, transmission, wherein the one or more candidate carriers are different from the one or more carriers for which the UE is granted the uplink transmission, wherein performing the uplink LBT on the one or more candidate carriers for switched carrier SRS transmission comprises performing the uplink LBT on a candidate carrier, a result of the uplink LBT being that the candidate carrier is available;

performing a switched carrier SRS transmission on at least one candidate carrier of the one or more candidate carriers that is determined to be available as a result of performing the uplink LBT on the one or more candidate carriers, wherein performing the switched carrier SRS transmission on the at least one candidate carrier comprises performing the switched carrier SRS transmission on the candidate carrier in response to the result of the uplink LBT being that the candidate carrier is available; and
after performing the switched carrier SRS transmission on the candidate carrier:
performing the uplink LBT on the one or more carriers, a result of the uplink LBT on the one or more carriers being that the one or more carriers are available; and
resuming the uplink transmission after performing the switched carrier SRS transmission and upon the result of the uplink LBT on the one or more carriers being that the one or more carriers are available.


Claim 11 of the reference patent recites “A User Equipment device, UE, for a wireless system (see col. 18, line 37 of the reference patent, further references to the reference patent will be omitted in the citations below), comprising: 
at least one transceiver (see col. 18, line 39); 
at least one processor (see col. 18, line 40); and 
memory (see col. 18, lines 41-42) comprising instructions executable by the at least one processor whereby the UE is operable to: 
prior to performing uplink Listen-Before-Talk, LBT, on one or more candidate carriers, start an uplink transmission on one or more carriers for which the UE is granted the uplink transmission (see col. 18, lines 43-46); 
suspend the uplink transmission on the one or more carriers for which the UE is granted the uplink transmission (see col. 18, lines 47-49); 
perform the uplink LBT on the one or more candidate carriers for switched carrier Sounding Reference Signal, SRS, transmission, wherein the one or more candidate carriers are different from the one or more carriers for which the UE is granted the uplink transmission (see col. 18, lines 50-55); and 
perform a switched carrier SRS transmission on at least one candidate carrier of the one or more candidate carriers that is determined to be available as a result of performing the uplink LBT on the one or more candidate carriers” (see col. 18, lines 61-65).
As further support, see the table below which compares claim 13 of the instant application to claim 11 of the reference patent.  The limitations of claim 11 of the reference patent have been bolded which anticipate claim 13 of the instant application.
13.(instant application) A User Equipment device, UE, for a wireless system, comprising: 
at least one transceiver; 
at least one processor; and 
memory comprising instructions executable by the at least one processor whereby the UE is operable to: 

prior to performing uplink Listen-Before-Talk, LBT, on one or more candidate carriers, start an uplink transmission on one or more carriers for which the UE is granted the uplink transmission; 

suspend the uplink transmission on the one or more carriers for which the UE is granted the uplink transmission; 

perform the uplink LBT on the one or more candidate carriers for switched carrier Sounding Reference Signal, SRS, transmission, wherein the one or more candidate carriers are different from the one or more carriers for which the UE is granted the uplink transmission; and 






perform a switched carrier SRS transmission on at least one candidate carrier of the one or more candidate carriers that is determined to be available as a result of performing the uplink LBT on the one or more candidate carriers.








11.(reference patent) A User Equipment device, UE, for a wireless system, comprising:
at least one transceiver;
at least one processor; and
memory comprising instructions executable by the at least one processor whereby the UE is operable to:

prior to performing uplink Listen-Before-Talk, LBT, on one or more candidate carriers, start an uplink transmission on one or more carriers for which the UE is granted the uplink transmission;

suspend the uplink transmission on the one or more carriers for which the UE is granted the uplink transmission;

perform the uplink LBT on the one or more candidate carriers for switched carrier Sounding Reference Signal, SRS, transmission, wherein the one or more candidate carriers are different from the one or more carriers for which the UE is granted the uplink transmission, wherein performing the uplink LBT on the one or more candidate carriers for switched carrier SRS transmission comprises performing the uplink LBT on a candidate carrier, a result of the uplink LBT being that the candidate carrier is available;
perform a switched carrier SRS transmission on at least one candidate carrier of the one or more candidate carriers that is determined to be available as a result of performing the uplink LBT on the one or more candidate carriers, wherein performing the switched carrier SRS transmission on the at least one candidate carrier comprises performing the switched carrier SRS transmission on the candidate carrier in response to the result of the uplink LBT being that the candidate carrier is available; and
after performing the switched carrier SRS transmission on the candidate carrier:
perform the uplink LBT on the one or more carriers, a result of the uplink LBT on the one or more carriers being that the one or more carriers are available; and
resume the uplink transmission after performing the switched carrier SRS transmission and upon the result of the uplink LBT on the one or more carriers being that the one or more carriers are available.




The remaining dependent claims 2-12 and 14-24 of this instant application are anticipated by claims 2, 1, 1, 3-10, 12, 11, 11, and 15-22, respectively, of the reference patent.  A detailed comparison of these claims is omitted for the sake of brevity and also the anticipation is clearly evident based on a quick perusal of the two sets of claims.
Therefore claims 1, 2, 1, 1, 3-12, 11, 11, and 15-22 of the reference patent is in essence a “species” of the generic invention of claims 1-24, respectively, of this instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Allowable Subject Matter
Claims 4-7 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The indication of allowable subject matter is conditioned upon the resolution of the double patenting rejection, supra.  In addition, a possible statutory double patenting issue may arise given that the claims of this instant application and the claims of the reference patent are substantially coextensive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WON TAE C KIM/Examiner, Art Unit 2414